EXHIBIT 10.22

 

AMENDMENT NO. 4 TO LOAN AGREEMENT

 

THIS AMENDMENT NO. 4 TO LOAN AGREEMENT (this “Amendment”) dated as of December
1, 2003, is entered into between PRIVATEBANCORP, INC., a Delaware corporation
(the “Borrower”), and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association with its main office located in Chicago, Illinois (the “Bank”).

 

RECITALS

 

A. The Borrower and the Bank entered into a loan agreement, dated as of February
11, 2000 (the “Original Loan Agreement”), in which the Bank agreed to extend to
the Borrower credit in the aggregate principal amount of Eighteen Million
Dollars ($18,000,000).

 

B. The Borrower delivered to the Bank a Revolving Note dated as of February 11,
2000, in the principal amount of Eighteen Million Dollars ($18,000,000) (the
“Revolving Note”).

 

C. In connection with the transactions contemplated under the Original Loan
Agreement, the Borrower granted to the Bank a security interest in 100% of the
capital stock of PrivateBank and Trust Company, an Illinois state bank with its
main office located in Chicago, Illinois, and upon the completion of its
formation, The PrivateBank, a federal savings bank with its main office to be
located in St. Louis, Missouri, with such security interests evidenced by Pledge
and Security Agreement, dated as of February 11, 2000, made by the Borrower for
the benefit of the Bank (the “Pledge Agreement”)

 

D. Pursuant to the terms of an Amendment No. 1 to Loan Agreement and Revolving
Note dated February 11, 2002 (the “First Amendment”), the Borrower and the Bank
agreed to extend the Expiry Date (as defined in the Original Loan Agreement)
from February 11, 2002, to April 11, 2002.

 

E. Pursuant to the terms of an Amendment No. 2 to Loan Agreement and Revolving
Note dated April 11, 2002 (the “Second Amendment”), the Borrower and the Bank
agreed to extend the Expiry Date further from April 11, 2002, to April 11, 2003,
and to increase the maximum aggregate principal amount the Bank is willing to
lend to the Borrower to Twenty Five Million Dollars ($25,000,000).

 

F. Pursuant to the terms of an Amendment No. 3 to Loan Agreement and Revolving
Note dated December 1, 2002 (the “Third Amendment”), the Borrower and the Bank
agreed to extend the Expiry Date further from April 11, 2003, to December 1,
2003, and to increase the maximum aggregate principal amount the Bank is willing
to lend to the Borrower to Thirty Five Million Dollars ($35,000,000).

 

G. The Borrower and the Bank have now agreed to extend the Expiry Date further
from December 1, 2003, to December 1, 2004, and among other revisions, to
increase the maximum aggregate principal amount the Bank is willing to lend to
the Borrower to Forty Million Dollars ($40,000,000).

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENTS

 

Section 1. The Original Loan Agreement, as amended by the First Amendment, the
Second Amendment and the Third Amendment, is referred to herein as the “Loan
Agreement.” All terms that are capitalized and used herein (and are not
otherwise specifically defined herein) shall be used in this Amendment as
defined in the Loan Agreement.

 

Section 2. Section 2.1 of the Loan Agreement is hereby deleted and replaced in
its entirety with the following:

 

Section 2.1 The Loans. Subject to and upon the terms and conditions set forth
herein, the Bank agrees, at any time and from time to time prior to the close of
business on December 1, 2004 (the “Expiry Date”), to make loans (any such loan
being referred to as a “Loan,” and collectively referred to as the “Loans”),
which Loans: (a) shall at the option of the Borrower be Prime Rate Loans or
Eurodollar Rate Loans, provided that all Loans comprising the same Borrowing
shall at all times be of the same Type; and (b) may be prepaid and reborrowed in
accordance with the provisions hereof; provided, however, that the aggregate
principal amount of Loans outstanding from the Bank shall at no time exceed the
principal amount of Forty Million Dollars ($40,000,000).

 

Section 3. The first Recital and Section 2.4 of the Loan Agreement are each
hereby amended by deleting the dollar figure referenced therein of “Thirty Five
Million Dollars ($35,000,000)” and replacing it in both places with the
following reference to “Forty Million Dollars ($40,000,000).”

 

Section 4. Section 6.1(j) of the Loan Agreement is hereby deleted and replaced
in its entirety with the following:

 

(a) if the aggregate annual net income of the Banking Subsidiaries, determined
in accordance with GAAP, for their most recently ended fiscal year, shall be
less than $10.0 million;

 

Section 5. The replacement Note created pursuant to the Third Amendment, shall
be replaced in its entirety by a new Note, substantially identical in all
respects to the current Note, except for the maturity date and the principal
amount, and in the form attached hereto as Exhibit A. Upon the execution of the
new Note and delivery to the Bank, the Bank will destroy the current Note and
all of Bank’s rights under the destroyed Note shall thereafter be represented by
the new Note. All references to the “Note” in the Loan Agreement and the other
Loan Documents shall refer to the new Promissory Note with the new principal
amount.

 

2



--------------------------------------------------------------------------------

Section 6. To induce the Bank to execute and deliver this Amendment, the
Borrower hereby represents to the Bank that as of the date hereof and as of the
time that this Amendment becomes effective, and after taking into account the
revisions set forth in this Amendment, as follows:

 

(a) each of the representations and warranties set forth in the Loan Agreement
and the Pledge Agreement is true and correct;

 

(b) the Borrower is in full compliance with all of the terms and conditions of
the Loan Agreement and the Pledge Agreement and the other documents delivered in
connection therewith, and no Default has occurred under the Loan Agreement or
the Pledge Agreement (as defined in each such agreement) or any document in
connection therewith; and

 

(c) no fact or circumstance exists that with the lapse of time, the giving of
notice or both would constitute such a Default.

 

Section 7. Except as previously amended hereby, each of the Loan Agreement and
the Pledge Agreement is hereby ratified and confirmed and shall continue in full
force and effect.

 

Section 8. This Amendment shall become effective when the Borrower and the Bank
shall have executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower and the Bank and their respective successors and assigns

 

Section 9. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed will constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

PRIVATEBANCORP, INC.       LASALLE BANK NATIONAL ASSOCIATION

By:

 

/S/    DENNIS L. KLAESER

 

--------------------------------------------------------------------------------

     

By:

 

/S/    MICHAEL TIGHE

 

--------------------------------------------------------------------------------

   

Name:  

 

Dennis L. Klaeser

 

--------------------------------------------------------------------------------

         

Name:  

 

Michael Tighe

--------------------------------------------------------------------------------

   

Title:

 

Chief Financial Officer

 

--------------------------------------------------------------------------------

         

Title:

 

Vice President—Financial Institutions

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

REVOLVING NOTE

 

$40,000,000   Chicago, Illinois

 

December 1, 2003

 

FOR VALUE RECEIVED, the undersigned, PRIVATEBANCORP, INC., a Delaware
corporation with its principal place of business located at 10 N. Dearborn,
Chicago, Illinois 60602 (the “Borrower”), hereby promises to pay to the order of
LaSalle Bank National Association, a national banking association with its main
office located in Chicago, Illinois (the “Bank”), the principal sum of Forty
Million United States Dollars (US$40,000,000), or whatever lesser amount of
principal remains unpaid and owing from time to time under the terms of this
Revolving Note.

 

This Revolving Note is referred to in, and was executed and delivered pursuant
to, that certain Loan Agreement of even date herewith between the Borrower and
the Bank (as amended, restated, supplemented or modified from time to time, the
“Agreement”), to which reference is hereby made for a statement of the terms and
conditions under which the loan evidenced hereby is to be repaid and for a
statement of remedies upon the occurrence of a “Default” as defined therein. The
Agreement is incorporated herein by reference in its entirety. All terms which
are capitalized and used herein (which are not otherwise specifically defined
herein) and which are defined in the Agreement shall be used in this Revolving
Note as defined in the Agreement.

 

The Borrower agrees that in any action or proceeding instituted to collect or
enforce collection of this Revolving Note, the amount shown on the Bank’s books
and records with respect to the Borrower shall be prima facie evidence of the
unpaid principal balance of this Revolving Note.

 

The unpaid principal balance plus all accrued but unpaid interest hereunder
shall be due and payable on the Expiry Date, or such earlier date on which such
amount shall become due and payable on account of acceleration by the Bank.

 

The Borrower shall make all payments of principal due under the terms of this
Revolving Note at the times, in the manner and in the amounts provided in the
Agreement. The Borrower promises to pay to the Bank interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full at the
rates and payable at the times provided in the Agreement. Interest shall be
calculated on the basis of a 360-day year, counting the actual number of days
elapsed.

 

Upon the occurrence of any Default, the Prime Loan Default Rate as provided in
Section 2.6 of the Agreement shall apply. Interest due hereunder may, at the
Bank’s option and subject to the terms of the Agreement, be charged to any
account maintained by the Borrower with the Bank.

 

A-1



--------------------------------------------------------------------------------

It is the intention of the parties hereto to conform strictly to applicable
usury laws as in effect from time to time during the term of the Loan.
Accordingly, if any transaction contemplated hereby would be usurious under
applicable law (including the laws of the United States of America, or of any
other jurisdiction whose laws may be mandatorily applicable), then, in that
event, notwithstanding anything to the contrary in the Agreement or this
Revolving Note, it is agreed that the aggregate of all consideration that
constitutes interest under applicable law that is contracted for, charged or
received under the Agreement or this Revolving Note or otherwise in connection
with the Agreement or this Revolving Note shall under no circumstances exceed
the maximum amount of interest allowed by applicable law, and any excess shall
be credited to the Borrower by the Bank (or if such consideration shall have
been paid in full, such excess refunded to the Borrower by the Bank). All sums
paid, or agreed to be paid, to the Bank for the use, forbearance and detention
of the indebtedness of the Borrower by the Bank shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full term of such indebtedness until payment in full so that the actual rate of
interest is uniform during the full term thereof.

 

To the extent permitted by applicable law and except as provided in the
Agreement, the Borrower, for itself and its legal representatives, predecessors,
successors and assigns, expressly waives presentment, demand, protest, notice of
dishonor, notice of nonpayment, notice of maturity, notice of protest,
presentment for the purpose of accelerating maturity, diligence in collection
and the benefit of any exemption under the homestead exemption laws, if any, or
any other exemption or insolvency laws, and further agrees that the Bank may
release or surrender, exchange or substitute any real estate and/or personal
property or other collateral security now held or which may hereafter be held as
security for the payment of this Revolving Note, and may extend the time for
payment or (with the consent of Borrower) otherwise modify the terms of payment
for any part or the whole of the indebtedness evidenced hereby.

 

This Revolving Note may be prepaid in whole or in part only as provided in the
Agreement. Upon or at any time after the occurrence or existence of a Default,
the Bank shall be entitled, at its option, to accelerate the then outstanding
indebtedness hereunder and take such other action as provided for in the
Agreement.

 

THIS REVOLVING NOTE HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED AT, AND SHALL BE
DEEMED TO HAVE BEEN MADE AT, CHICAGO, ILLINOIS. THE LOAN REFERENCED HEREIN IS TO
BE FUNDED AND REPAID AT, AND THIS REVOLVING NOTE IS OTHERWISE TO BE PERFORMED
AT, CHICAGO, ILLINOIS, AND THIS REVOLVING NOTE SHALL BE INTERPRETED, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REFERENCE TO: (i) ITS JUDICIALLY
OR STATUTORILY PRONOUNCED RULES REGARDING CONFLICT OF LAWS OR CHOICE OF LAW;
(ii) WHERE ANY OTHER INSTRUMENT IS EXECUTED OR DELIVERED; (iii) WHERE ANY
PAYMENT OR OTHER PERFORMANCE REQUIRED BY ANY SUCH INSTRUMENT IS MADE OR REQUIRED
TO BE MADE; (iv) WHERE ANY BREACH OF ANY PROVISION OF ANY SUCH INSTRUMENT
OCCURS, OR ANY CAUSE OF ACTION OTHERWISE ACCRUES; (v) WHERE ANY ACTION OR OTHER
PROCEEDING IS INSTITUTED OR PENDING; (vi) THE NATIONALITY, CITIZENSHIP,
DOMICILE, PRINCIPAL PLACE OF BUSINESS, OR JURISDICTION OR ORGANIZATION OR
DOMESTICATION OF ANY PARTY; (vii) WHETHER THE LAWS OF THE FORUM

 

A-2



--------------------------------------------------------------------------------

JURISDICTION OTHERWISE WOULD APPLY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF ILLINOIS; OR (viii) ANY COMBINATION OF THE FOREGOING. AS PART OF THE
CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, THE BORROWER RECOGNIZES THAT THE
BANK’S PRINCIPAL OFFICE IS LOCATED IN CHICAGO, ILLINOIS, AND THAT THE BANK MAY
BE IRREPARABLY HARMED IF REQUIRED TO INSTITUTE OR DEFEND ANY ACTIONS AGAINST THE
BORROWER IN ANY JURISDICTION OTHER THAN THE NORTHERN DISTRICT OF ILLINOIS OR
COOK COUNTY, ILLINOIS; THEREFORE, THE BORROWER IRREVOCABLY (a) AGREES THAT ANY
SUIT, ACTION OR OTHER LEGAL PROCEEDING RELATING TO THIS REVOLVING NOTE AND/OR
THE LOAN EVIDENCED HEREBY MAY BE BROUGHT IN THE NORTHERN DISTRICT OF ILLINOIS,
IF FEDERAL JURISDICTION IS AVAILABLE, AND, OTHERWISE, IN THE CIRCUIT COURT OF
COOK COUNTY, AT THE BANK’S OPTION; (b) CONSENTS TO THE JURISDICTION OF EACH SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING; (c) WAIVES ANY OBJECTION WHICH THE
BORROWER MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN EITHER SUCH COURT; AND (d) AGREES TO JOIN THE BANK IN ANY PETITION FOR
REMOVAL TO EITHER SUCH COURT BROUGHT BY THE BANK. THE BORROWER WAIVES TRIAL BY
JURY AND ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED
HEREUNDER AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR
VENUE. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE BANK TO SERVE
LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF THE BANK TO
BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION.

 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed as of the date first above written.

 

PRIVATEBANCORP, INC.

By:  

 

/S/    DENNIS L. KLAESER

 

--------------------------------------------------------------------------------

   

Name:  

 

Dennis L. Klaeser

 

--------------------------------------------------------------------------------

   

Title:

 

Chief Financial Officer

 

--------------------------------------------------------------------------------

 

A-3